DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 35 is objected to because of the following informalities:  line 2 should recite: “a housing….” Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-31, 34, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriesel (US 2005/0277882) in view of Masuda et al. (US 6,296,621).
Regarding claim 21, Kriesel discloses (e.g., Figures 11-14) a fluid restriction mechanism for a drug delivery pump (it’s for any fluid infusion system such as the pump of Figure 1), comprising: a first component (inlet manifold 132); and a second component (outlet manifold 136) connected to the first component (Figure 11), the second component including an outlet port (139) configured to mate with a fluid conduit (flow passageway 168 as depicted in Figure 3; ¶ [0151]), at least one of the first and second components including a fluid channel (140), the fluid channel including an entry point in fluid communication with an inlet member (134) and an exit point in fluid communication with the outlet port (139; ¶ [0147]). Kriesel fails to explicitly disclose a piercing member on the first component in fluid communication with the entry port.
Masuda et al. (henceforth Masuda) teaches (Figure 1) a flow control mechanism (receptacle 3) comprising an inlet embodied as a piercing member (cannula 18) for connection to a fluid source (24) and infusion thereof.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the inlet of the fluid restriction mechanism of Kriesel to comprise a piercing member so as to allow the fluid restriction mechanism to be directly connected to a fluid reservoir as taught by Masuda.
Regarding claim 22, Kriesel further discloses a fluid chip (outlet manifold 136) that includes at least a portion of the fluid channel (140), and the first component including a recess configured to receive the fluid chip (Figures 11 and 12, the fluid chip is received within the separator plate 138 of the first component).
Regarding claim 23, Kriesel further discloses wherein the fluid chip comprises a plurality of channels (see e.g., the curvilinear channels of Figure 13 or the embodiment of Figures 17-18).
Regarding claim 24, Kriesel further discloses wherein the fluid chip is configured to selectively align at least one of the plurality of fluid channels with the entry point and exit point (as depicted in Figures 11-12 the standoff ribs 144 and the recess within element 138 are considered to substantially align the two housing portions to allow for fluid flow as claimed; the claim does not require the structure to be selectively disengageable so as to prevent fluid flow).
Regarding claims 25-27, Kriesel further discloses wherein the fluid channels vary in length and/or diameter and/or shape (¶ [0149] discloses varying the length, depth, and width of the fluid channels to control the fluid flow through the restrictor; it is noted that changing any of these values will also result in a change to the cross-section of the channels which is considered to meet the shape requirement of claim 27; see also Figures 15-19 for alternative “shapes” of the fluid channels).
Regarding claim 28, Kriesel further discloses wherein one or more of the plurality of fluid channels are configured to connect (see e.g., the embodiment of Figures 17 or 18 which utilize flow capillaries 184, 186, and 187 to precisely control the fluid flow through the restrictor). It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the embodiment of Figure 17 to precisely control the fluid flow through the restrictor as taught by Kriesel (see e.g., ¶ [0157]).
Regarding claim 29, Kriesel does not explicitly disclose that the first and second components are configured to provide a fluid-tight seal of the fluid channel, however, the device is described as a precise fluid control element which is housed within a drug infusion pump so as to deliver a specific volume of medicament to a patient and as such it is understood that the restrictor element would necessarily be fluid-tight so as to prevent leakage of the drug into the pump housing or to deliver an incorrect dose to a patient.
Regarding claim 30, Kriesel further discloses housing the first and second components together in a housing (146), but does not explicitly disclose the elements as being unitary, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine all of the elements of the restrictor into a single piece, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Regarding claim 31, Kriesel further discloses a spacer plate (138) and a restrictor plate (filter 142 can be considered a restrictor) located between the first component (132) and second component (136), the spacer plate configured to align the entry point or the exit point of the fluid channel (140) with a second fluid channel in the restriction plate (it can be seen in Figure 12 that the spacer is sandwiched between the first component, filter member 142, and second component 136; any of the random flow paths through the filter member may be considered fluid channels as claimed as there is no limiting structure for the fluid channel set forth).
Regarding claim 34, Kriesel further discloses (Figure 3) a drug container (112) and integrated fluid restriction mechanism of claim 21 and the drug container including a cap (first outer housing portion 106), a barrel (outer housing 104), and a plunger seal (110), at least a portion of the fluid restriction mechanism located between the cap and a distal end of the barrel (Figure 3). 
Regarding claim 38, Kriesel/Masuda teach the claimed invention substantially as set forth above for claim 21, and Kriesel further discloses an outlet port on the first component, including a piercing member, configured to mate with a fluid conduit (the exit opening of inlet port 134 is considered a port which leads into the fluid conduit 140), and a second component (136) in sealing engagement (it’s fluidly coupled to the first component) including a fluid channel (140), the fluid channel including an entry point in fluid communication with the inlet and an exit point in fluid communication with the outlet port (139).
Claim(s) 32-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriesel in view of Masuda, and further in view of Woodard (US 5,352,213).
Regarding claims 32-33, Kriesel/Masuda teach the claimed invention substantially as set forth above for claim 21, but do not explicitly disclose first or second vent apertures. 
Woodard teaches an infusion control system comprising an air trap section (109) which utilizes a gas-permeable hydrophobic membrane (116) to vent air from the fluid path (Col. 4, lines 39-47).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the fist and second components of the restriction device of Kriesel/Masuda to comprise the first and second vent apertures, which are configured to vent air from a proximal side of the fluid system to a distal side (they can vent in either direction), so as to remove any air from the fluid pathway during an infusion as taught by Woodard.

Claim(s) 35-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kriesel in view of Masuda, and further in view of Gross et al. (US 2009/0093792).
Regarding claim 35, Kriesel/Masuda teach the fluid restriction mechanism of claim 21 and Kriesel further discloses an activation mechanism (e.g., 160; Figure 1, ¶ [0151]); a drug container (112) connected at one end to a drive mechanism (spring 120) and at another end to a fluid pathway connection (116, 168, 150), the outlet port (139) of the fluid restriction mechanism (130) connected to one end of the fluid conduit (as per claim 21), another end of the fluid conduit connected to an outlet (line 150). Kriesel/Masuda fail to explicitly disclose an insertion mechanism as part of the infusion assembly.
Gross et al. (henceforth Gross) teaches (Figures 1 and 7A-7C) an external drug pump comprising an insertion mechanism (56) for locating a cannula within a target location for long-term infusion of a drug to the patient. 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Kriesel/Masuda to include the insertion mechanism of Gross so as to allow the device to create an infusion location in a patient’s skin at a desired area rather than connect to a pre-existing infusion site as taught by Gross. 
Regarding claims 36-37, Kriesel further discloses wherein the fluid restriction mechanism (130) is mounted to the drug container (it’s mounted or integrated within flow control assembly 180 which is within the container 110 as depicted in Figure 3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN L ZAMORY/Examiner, Art Unit 3783  
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783